Scholfield, J.: The bill is filed to foreclose a mortgage. Questions are raised by the answer and by cross-bill with regard to the priority of this and certain other mortgages. We have held in several cases that the mere filing of a bill to foreclose a mortgage does not involve a freehold so as to give this court jurisdiction. The only respect in which this case differs from the other cases is, -that in addition to the bill to foreclose, it is sought to correct a mistake (about which there was no "-controversy) in the mortgage. It is impossible to see how this changes the principle. When the mistake is corrected, its only effect is to extend the mortgage to that which was not before included. The writ of error will have to be dismissed. Writ of error dismissed.